ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that JAMES G. CERESNAK of BASKING RIDGE, who was admitted to the bar of this State in 1978, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that JAMES G. CERESNAK is temporarily suspended from the practice of law, pursuant to Rule 1:20-11 and Rule l:20-3(g)(4), effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES G. CERES-NAK pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JAMES G. CERESNAK be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.